Case 1:16-cv-24077-JG Document 191 Entered on FLSD Docket 06/18/2019 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                              Case No. 1:16-cv-24077-Civ (Goodman)

  ESTRELLITA REYES, on behalf of
  Herself and others similarly situated,

                Plaintiff,
          vs.

  BCA FINANCIAL SERVICES, INC.,

            Defendant.
  _____________________________/

                      DEFENDANT’S MOTION TO STAY PROCEEDINGS

        Defendant BCA Financial Services, Inc. (“BCA”) respectfully requests that this Court

 temporarily stay these proceedings. The Federal Communications Commission will soon issue its

 position on the key question in this case—what counts as an “automatic telephone dialing system”

 under the Telephone Consumer Protection Act (“TCPA”). And the Supreme Court will soon

 decide what degree of deference the Commission’s decision should receive in private litigation

 like this case.    To conserve the Court’s and the parties’ resources, the Court should stay

 proceedings until the Commission and the Supreme Court have spoken.

                                           BACKGROUND

        The Telephone Consumer Protection Act of 1991 generally makes it unlawful to “make

 any call (other than a call . . . made with the prior express consent of the called party) using any

 automatic telephone dialing system . . . to any telephone number assigned to a . . . cellular telephone

 service.” 47 U.S.C. § 227(b)(1)(A)(iii). The statute defines an “automatic telephone dialing

 system” or “ATDS” as “equipment which has the capacity—(A) to store or produce telephone
Case 1:16-cv-24077-JG Document 191 Entered on FLSD Docket 06/18/2019 Page 2 of 9



 numbers to be called, using a random or sequential number generator; and (B) to dial such

 numbers.” § 227(a)(1).

         The TCPA authorizes the Federal Communications Commission to “prescribe regulations

 to implement the requirements” of this portion of the TCPA. § 227(b)(2). Shortly after the TCPA’s

 passage, the Commission read the TCPA to mean what it said: to qualify as an ATDS, equipment

 must be capable of generating and dialing random or sequential numbers; the statute does not apply

 to calls “directed to [a] specifically programmed contact number[]” rather than “to randomly or

 sequentially generated numbers.” FCC, In re Rules & Regulations Implementing the Telephone

 Consumer Protection Act of 1991, 10 FCC Rcd. 12391, 12400 (1995). But in the years that

 followed, the Commission began to suggest that the statute also covers equipment that merely dials

 from a list. In its 2015 Declaratory Ruling, it put forward both of these conflicting positions: it

 “indicate[d] in certain places that a device must be able to generate and dial random or sequential

 numbers to meet the TCPA’s definition of an auto-dialer,” but it “also suggest[ed]” that

 “equipment can meet the statutory definition even if it lacks that capacity.” ACA Int’l v. FCC, 885

 F.3d 687, 702 (D.C. Cir. 2018) (hereinafter “ACA International”) (discussing In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 30 FCC Rcd. 7961,

  7972–73 (2015)).

         After ACA International, the Commission sought public input on capacity. See FCC,

  Consumer & Governmental Affairs Bureau Seeks Comment on Interpretation of the Telephone

  Consumer Protection Act in Light of the D.C. Circuit’s ACA International Decision, 83 Fed. Reg.

  26284 (June 6, 2018). The Commission sought further comment on this question after the Ninth

  Circuit’s decision in Marks v. Crunch San Diego, LLC, which held that, while the TCPA’s ATDS

  provision is “ambiguous on its face,” it is best construed to cover equipment “with the capacity to

  dial stored numbers automatically,” whether or not those numbers were randomly or sequentially
                                                  2
Case 1:16-cv-24077-JG Document 191 Entered on FLSD Docket 06/18/2019 Page 3 of 9



  generated. 904 F.3d 1041, 1051, 1052 (9th Cir. 2018); see FCC, Consumer & Governmental

  Affairs Bureau Seeks Further Comment on Interpretation of the Telephone Consumer Protection

  Act in Light of the Ninth Circuit’s Marks v. Crunch San Diego, LLC Decision, 2018 WL 4801356

  (Oct. 3, 2018). The period for commenting closed on October 24, 2018, and a decision from the

  Commission is expected soon.

         After ACA International was decided, this Court determined that the D.C. Circuit’s opinion

 vacated the 2015 Declaratory Ruling but left intact the FCC’s 2003 and 2008 Rulings. It was on

 the bases of those earlier rulings that this Court determined the Noble dialer at issue in this case

 was an ATDS. See, DE 124 at pp. 11 – 29. If the FCC ultimately determines the 2003 and 2008

 Declaratory Rulings are no longer valid—either explicitly or implicitly—in its upcoming decision,

 this Court will be compelled to revisit and almost certainly vacate its earlier ruling finding the

 Noble telephone system is an ATDS. Simply stated, the only evidence is that the Noble telephone

 system does not meet the specific statutory definition of an ATDS. Without the “human

 intervention” element created by the 2003 Declaratory Ruling and reiterated in the 2008

 Declaration Ruling, that statutory language will control the determination of whether the Noble

 system is an ATDS.

         Given the recent comments by FCC Commissioner Michael O’Rielly, it is fair to say it is

 more likely than not that the Commission will decide a telephone system is an ATDS only if it

 meets the statutory definition and, in the process, find the 2003 and 2008 Declaratory Rulings on

 this issue are null and void. Specifically, Commissioner O’Reilly has stated post-ACA

 International that “interpretations by both federal circuit and district courts [have] illogically found

 the FCC’s 2003 and 2008 orders defining an ATDS to be controlling post-ACA.” See Exhibit 1 at

 p. 2.



                                                    3
Case 1:16-cv-24077-JG Document 191 Entered on FLSD Docket 06/18/2019 Page 4 of 9



        Everyone agrees that the Commission’s formal interpretation of the TCPA usually deserves

 deference in litigation between private parties, but there is a question as to how much. The

 Administrative Orders Review Act (better known as the “Hobbs Act”) provides that courts of

 appeals “ha[ve] exclusive jurisdiction to enjoin, set aside, suspend (in whole or in part), or to

 determine the validity of . . . all final orders of the Federal Communications Commission made

 reviewable by section 402(a) of title 47,” which includes declaratory rulings interpreting the

 TCPA. 28 U.S.C. § 2342(1); see 47 U.S.C. § 402(a). In Mais v. Gulf Coast Collection Bureau,

 Inc., the Eleventh Circuit held that the Hobbs Act strips district courts of jurisdiction to consider

 the validity of an order of the Commission, even where that question arises solely as a defense to

 the plaintiff’s claims. 768 F.3d 1110, 1120–21 (11th Cir. 2014). In other words, even if the

 Commission’s interpretation facially exceeds its statutory authority, the district court lacks

 jurisdiction to say so—only a court of appeals adjudicating a petition for review filed within sixty

 days of the Commission’s decision has authority to declare it unlawful. See id.

        The Supreme Court, however, will soon decide whether the Hobbs Act has this effect. In

 PDR Network, LLC v. Carlton & Harris Chiropractic Inc.—another TCPA case, this time

 involving the TCPA’s restrictions on faxes—it will consider whether “the Hobbs Act required the

 district court . . . to accept the FCC’s legal interpretation of the Telephone Consumer Protection

 Act.” 138 S. Ct. 478, 478 (2018) (mem.). The case will be argued on March 25, 2019, with a

 decision expected by the end of June.

                                           ARGUMENT

        Both the Commission’s and the Supreme Court’s forthcoming decisions will impact this

 case. Accordingly, it makes sense to stay proceedings pending those decisions rather than continue

 with class notice and trial in October. This court has already denied Defendant’s attempt to get

 clarification on the FCC and Supreme Court’s determination of these key issues in the TCPA.
                                                  4
Case 1:16-cv-24077-JG Document 191 Entered on FLSD Docket 06/18/2019 Page 5 of 9



 However, the Eleventh Circuit has since granted the appellee-defendant’s Motion to Stay

 proceedings in Glasser v. Hilton Grand Vacations Co., No. 18-14499-JJ (11th Cir. Apr. 24, 2019),

 see Exhibit 1, where the sole issue on appeal concerns the definition of an ATDS, pending the

 Supreme Court’s decision in PDR Network. Also, at least two other Southern District of Florida

 District Court judges have also granted stays in this area. See Buhr v. ADT, Inc., No. 9:18-cv-

 80605-RLR at D.E. 40 (July 25, 2018) (granting stay pending FCC ruling on definition of

 “ATDS”); Secure v. Ultimate Fitness Gp., LLC, No. 18-20483-Civ-Moreno, 2019 U.S. Dist. Lexis

 45194 (Mar. 14, 2019) (same), see Exhibit 1. Accordingly, BCA again renews its request for the

 court to stay this case pending a clear determination of these issues.

  I.    This Court Should Stay Pending the Commission’s Decision

        Under the primary jurisdiction doctrine, a court may “stay[] further proceedings so as to

 give the parties reasonable opportunity to seek an administrative ruling” on “some issue within the

 special competence of an administrative agency.” Boyes v. Shell Oil Prods. Co., 199 F.3d 1260,

 1265 (11th Cir. 2000) (quoting Reiter v. Cooper, 507 U.S. 258, 268 (1993)). And under a court’s

 own inherent authority to manage its docket, it may stay proceedings in order to conduct its affairs

 in an orderly, efficient manner. See, e.g., Four Seasons Hotels & Resorts, B.V. v. Consorcio Barr

 S.A., 377 F.3d 1164, 1172 n.7 (11th Cir. 2004); Secure v. Ultimate Fitness Group, LLC, 2019 WL

 1612623 (S.D. Fla, Moreno, March 18, 2019); Buhr v. ADT, Inc., 9:18-cv-80605-

 ROSENBERG/REINHART (S.D. Fla. 2019, July 25, 2018, DE 40,). Both sources justify a stay

 pending the Commission’s decision here.

        As explained, Congress has given the Commission initial authority to interpret the TCPA’s

 prohibitions. See supra at 3-4. It is about to set forth its views on one of the central issues in this

 case. As Defendant’s position in this case as similarly situated to the Defendants in Glasser,

 Secure, and Buhr, demonstrates, this case turns on whether BCA’s dialing equipment qualifies as
                                                   5
Case 1:16-cv-24077-JG Document 191 Entered on FLSD Docket 06/18/2019 Page 6 of 9



 an “automatic telephone dialing system.” But the Commission has twice received comment on

 “what constitutes an ‘automatic telephone dialing system,’” including questions such as “the

 functions a device must be able to perform to qualify” as an ATDS. 83 Fed. Reg. at 26285; see

 also 2018 WL 4801356, at *1 (seeking “further comment on what constitutes an ‘automatic

 telephone dialing system’” after the Ninth Circuit’s decision in Marks). This Court should await

 its decision before resolving this case.

         This Court should also wait for the Commission’s decision as a matter of ordinary judicial

 efficiency. Absent a stay, the parties will have to continue to participate in expensive and time-

 consuming class notice and litigation matters and the entire defense argued by the BCA as to the

 issue of whether the Noble Systems dialer is or is not an ATDS that may soon change. If so, the

 parties would then have to draft—and, again, the Court would have to read—supplemental briefs

 addressing the impact of the Commission’s decision. A stay, however, would allow the Court and

 the parties to avoid that potentially unnecessary effort.

         This short pause would not prejudice the Plaintiff or the class as Plaintiff’s expert has not

 concluded her reverse lookup and the class notice has not yet been issued. Therefore, staying the

 proceedings and resetting the class notice and trial deadlines would not unduly prejudice either

 party. Given the fact that several factual issues including class liability will be determined in this

 trial, the favorable determination of the ATDS definition by the FCC or the Supreme Court in PDR

 Network as well as the applicability to the holding in ACA International by the Eleventh Circuit

 in Glasser will have a direct impact on BCA’s defense.

         The Commission’s decision is forthcoming; it has already received public comment on the

 issue, and everyone expects its decision in the near future. Moreover, that delay will only redound

 to both parties’ benefit.



                                                   6
Case 1:16-cv-24077-JG Document 191 Entered on FLSD Docket 06/18/2019 Page 7 of 9



 II.      This Court Should Also Stay Pending the Supreme Court’s Decision in PDR Network

          This court denied an earlier request by BCA to stay pending the Commission’s pending

 action. Its reason for doing so—that there is no need to wait for the Commission’s views because

 this case turns on “Eleventh Circuit precedent and prior FCC orders not affected by the D.C.

 Circuit’s decision in ACA International,” id. at 2 n.2—does not withstand scrutiny.

          The Commission’s prior orders were “hardly a model of clarity”; in fact, the only circuit

 court to apply those orders held that they embodied BCA’s reading of the statute—namely, that an

 ATDS must be able to generate and dial random or sequential numbers, not just automatically dial

 from a list. Dominguez v. Yahoo, Inc., 629 Fed. App’x 369, 372–73 & n.2 (3d Cir. 2015). But

 because of confusion about whether the Commission had settled on a dial-from-a-list

 interpretation, challengers to its prior statements took the steps necessary to challenge those prior

 statements whether or not they reflected an unambiguous position. Some filed a petition for a

 declaratory ruling—the mechanism for clarifying ambiguous prior orders. See 47 C.F.R. § 1.2(a).

 Others petitioned for a rulemaking—the mechanism for “challeng[ing] a longstanding regulation

 on the ground that it is violative of statute.” Biggerstaff v. FCC, 511 F.3d 178, 184 (D.C. Cir.

 2007).    When the Commission purported to “provid[e] clarification on the definition of

 ‘autodialer’” and denied the petition for rulemaking in light of that supposed clarification, 2015

 TCPA Order, 30 FCC Rcd. at 8039 & n.552, it thus guaranteed that its prior statements could be

 reviewed through at least one of these two mechanisms.

          The two circuit courts to have addressed this issue agree with BCA’s understanding of ACA

 International. In ACA International itself, the court rejected the Commission’s jurisdictional

 argument—that the court lacked power to review the agency’s understanding of ATDS

 functionality, since it was settled in prior, unappealed orders—precisely because the petitioners

 “covered their bases” in the manner discussed above. 885 F.3d at 701. Similarly, the Ninth Circuit

                                                  7
Case 1:16-cv-24077-JG Document 191 Entered on FLSD Docket 06/18/2019 Page 8 of 9



 “conclude[d] that,” in light of ACA International, “the FCC’s prior orders on that issue [we]re no

 longer binding” on it, for the reasons previously given above. 904 F.3d at 1049. Because the

 district court’s denial of a stay turned on its mistaken view that it remained bound by the

 Commission’s prior orders, this Court should take a different course here.

         For similar reasons, it also makes sense to stay this litigation pending the Supreme Court’s

 decision in PDR Networks. Under Mais, the Commission’s forthcoming interpretation of the

 TCPA will be binding on this Court. But if the Supreme Court overrules Mais, that will no longer

 be true. For example, any party who dislikes the Commission’s interpretation of the statute will

 be free to argue under Chevron v. Natural Resources Defense Council, 467 U.S. 837 (1984) that

 the interpretation conflicts with the statute. Again, there is no reason to brief this case under a

 legal framework that may soon change. And again, a temporary delay pending these two events

 will not prejudice the Plaintiff but, importantly, the failure to stay the case would severely prejudice

 the Defendant BCA by continuing to litigate this class action case.

             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)

         Pursuant to Local Rule 7.1(a)(3), on June 6, 2019, counsel for Defendant conferred with

  counsel for Plaintiff, who advised that he OPPOSES Defendant’s Motion to Stay.

         Dated: June 18, 2019.

                                                /s/ Ernest H. Kohlmyer, III
                                                Ernest H. Kohlmyer, III
                                                Florida Bar No.: 110108
                                                Email: skohlmyer@shepardfirm.com
                                                Shepard, Smith, Kohlmyer & Hand, P.A.
                                                2300 Maitland Center Parkway, Suite 100
                                                Maitland, Florida 32751
                                                Telephone: (407) 622-1772
                                                Facsimile: (407) 622-1884
                                                Attorneys for Defendant




                                                    8
Case 1:16-cv-24077-JG Document 191 Entered on FLSD Docket 06/18/2019 Page 9 of 9



                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing document has been electronically filed

  on June 18, 2019, via the Clerk of Court’s CM/ECF system which will provide electronic notice

  to the following attorneys of record: Aaron D. Radbil, Esq., Michael L. Greenwald, Esq., James L.

  Davidson, Esq., Jesse S. Johnson, Esq. and Alexander D. Kruzyk, Esq. of the law firm Greenwald

  Davidson      Radbil,        PLLC    at   aradbil@gdrlawfirm.com,mgreenwald@gdrlawfirm.com;

  jdavidson@gdrlawfirm.com,           jjohnson@gdrlawfirm.com    and     akruzyk@gdrlawfirm.com

  (Attorneys for Plaintiff).

                                                /s/ Ernest H. Kohlmyer, III
                                                Ernest H. Kohlmyer, III
                                                Florida Bar No.: 110108
                                                skohlmyer@shepardfirm.com
                                                Rachel M. Ortiz
                                                Florida Bar No. 083842
                                                rortiz@shepardfirm.com
                                                Shepard, Smith, Kohlmyer & Hand, P.A.
                                                2300 Maitland Center Parkway, Suite 100
                                                Maitland, Florida 32751
                                                Telephone (407) 622-1772
                                                Facsimile (407) 622-1884
                                                Attorneys for Defendant,
                                                BCA Financial Services, Inc.




                                                   9
